Case 8:19-mc-00699 Document 1-34 Filed 12/06/19 Page 1 of 2




                  Exhibit 29
                          Case 8:19-mc-00699 Document 1-34 Filed 12/06/19 Page 2 of 2
т
    MАRCН                                                       2013            2013                                     MARG-€
                                                                 WEEK      11   WEEK 12
    22    Friday                                                    81-284      82-283                                Saturday   23




                                                                                             ,:.i




         t.-~ .    ~._   S fъ f3              4~




                                   FEBRUARY            MARCH                    APR1l            MAY
                                   М      4 І11825     M    4   111825          M 1 8 I5 22 29   М      Ь  13 20 27
                                   T      5 12 19 26   T    5   12 19 26        T 2 9 Іб 23 30   T      7 14 21 2Б
                                   W      б 13 20 27   W    Ь   І3 20 27        W3 101724        WI     8152229
                                   T      7 14 21 28   T    7   І4 21 28        T 4 Il ІВ 25     T 2    9 ІЬ 23 30
                                   F   I  8 15 22      Fl   8   15 22 29        F 5 І2 19 26     F   Э 10 І7 24 31
                                   S   2  9 IЬ 23      S 2 9    Іб 23 30        S Ь І3 20 27     S   4 I1 І8 25
                                   S   3 II 17 24      S 3 II   І7 24 31        S 7 l4 21 28     8   5 12 19 26

1

k
